DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/11/2022 is acknowledged.
Claims 1-20 are generic and examined on the merits hereinafter.
Claim Objections
The following claim(s) is/are objected to because of the following informalities:
Claim 9 ll. 3-4, “the flowpath structure is a fluidly separate from the first flow” should be changed to “the flowpath structure is [[a]] fluidly separate from the first flow”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (US 2594118 A).
Regarding claim 11
Boyd discloses a frame (intake structure 12 and annular fairing 25 construed as the frame) for a heat engine (gas turbine, Fig 2, Col 2 ll. 13-14), the frame comprising: 
an inner wall (12b) at least partially forming a primary flowpath (primary flowpath being the flow path starts at nose 18 through struts 13 to compressor blades 5), the inner wall at least partially forming a flowpath structure (double walls 16a-b, internal passage 17, nose 18) within the inner wall (12b), the flowpath structure configured to receive a flow of fluid (anti-icing hot air introduced through duct 29 flows through strut 14 to passage 17 between the double walls into the internal flow path structure, Col 3 ll. 50-52, 71-75) therethrough, the flow of fluid in the flowpath structure (flowpath structure internal passage 17 receives anti-icing hot air from duct 29, separate from a flow of fluid being ambient air through the primary flow path, annotated in Fig 2) separate from a flow of fluid through the primary flowpath, 
wherein the flowpath structure comprises an exit opening (slot 20) configured to provide fluid communication from the flowpath structure to the primary flowpath (anti-icing hot air from duct 29 travels to internal passage 17 and exits through slot 20 into the primary flowpath).

    PNG
    media_image1.png
    768
    1107
    media_image1.png
    Greyscale


Regarding claim 12
	Boyd discloses the frame of claim 11.
Boyd further discloses wherein the primary flowpath comprises a radial span (radial span extends radially from nose 18 to fairing shell 25b in Fig 2), and wherein the exit opening of the flowpath structure is positioned radially within the radial span (slot 20 positioned within the radial span) of the primary flowpath.
Regarding claim 13
	Boyd discloses the frame of claim 12.
Boyd further discloses wherein the inner wall (12b in Fig 2) comprises a radial portion (radial portion annotated in Fig 2), and wherein the exit opening (slot 20 positioned at a radial 

    PNG
    media_image2.png
    768
    1107
    media_image2.png
    Greyscale

Regarding claim 14
	Boyd discloses the frame of claim 11.
Boyd further discloses wherein the flowpath structure comprises a nozzle portion (in Fig 2, the portion from webbing 16c to nose 18 prior to slot 20 is interpreted to be the nozzle portion because the air is exiting, i.e. nozzle) positioned at the exit opening (20).
Regarding claim 15
	Boyd discloses the frame of claim 14.
Boyd further discloses herein the nozzle portion comprises a vane structure (webbing 16c in Fig 2, Col 2 ll. 43-45) configured to provide a swirled flow of the flow of fluid through the 
Regarding claim 16
Boyd discloses a turbo machine (gas turbine, Fig 2, Col 2 ll. 13-14), the turbo machine forming a flowpath (flowpath through rotor blade 5) extended therethrough, the turbo machine comprising: 
a compressor section (compressor assembly having rotor blade 5 and vane 7, Col 2 ll. 23-26) comprising a compressor vane (7) and a compressor rotor (5); 
a frame (intake structure 12 and annular fairing 25 construed as the frame) positioned upstream of the compressor section, wherein the flowpath is extended through the frame and the compressor section (flow path starts at nose 18 through struts 13 to compressor blades 5), the frame comprising an internal flowpath structure (double walls 16a-b, internal passage 17, nose 18), the flowpath structure configured to receive a flow of fluid (anti-icing hot air introduced through duct 29 flows through strut 14 to passage 17 between the double walls into the internal flow path structure, Col 3 ll. 50-52, 71-75) therethrough, 
wherein the flowpath structure comprises an exit opening (slot 20 formed radially between nose 18 and wall 16b) positioned within a radial span of the flowpath (flow path spans radially from nose 18 to fairing shell 25b), the exit opening (20) configured to provide the flow of fluid from the flowpath structure (hot fluid in passage 17) to the compressor section (hot air from duct 29 exits through slot 20 and be directed toward the compressor downstream, Col 3 ll. 70-75 to Col 4 ll. 1-5) downstream of the exit opening at the frame.
Regarding claim 17

Boyd further discloses the frame comprising a plurality of hollow cores (hollow spaces within the interior, i.e cores, of the fairing 25 and inner portion 12b, annotated in Fig 2, construed as hollow cores) positioned between a strut (13, 14) at the frame (12, 25), wherein the plurality of hollow cores is fluidly separated from one another (the hollow spaces/interior/cores annotated in Fig 2 are fluidly separated by wall 22 and wall of strut 14).

    PNG
    media_image3.png
    768
    1107
    media_image3.png
    Greyscale

Regarding claim 18
	Boyd discloses the turbo machine of claim 17.
Boyd further discloses wherein the flowpath structure is formed at least in part at one of the cores (internal passage 17 of the flow path structure is formed at one of the hollow cores, annotated in Fig 2).

    PNG
    media_image4.png
    768
    1107
    media_image4.png
    Greyscale

Regarding claim 19
	Boyd discloses the turbo machine of claim 16.
Boyd further discloses wherein the exit opening (slot 20 in Fig 2) is positioned upstream in line-of-sight (straight line being the line of sight annotated as dash line in Fig 2, forming between the slot 20 to the compressor vane 7) relative to the compressor section (compressor section at vane 7).

    PNG
    media_image5.png
    768
    1107
    media_image5.png
    Greyscale

Regarding claim 20
	Boyd discloses the turbo machine of claim 16.
Boyd further discloses wherein the flowpath structure comprises a nozzle portion (in Fig 2, the portion from webbing 16c to nose 18 prior to slot 20 is interpreted to be the nozzle portion because the air is exiting, i.e. nozzle) positioned at the exit opening (slot 20), wherein the nozzle portion is configured to provide a swirled flow of fluid (the flow of fluid has to U-turn from webbing 16c at nose 18 to exit at slot 20, the U-turn trajectory of the fluid is construed to be a swirl because it is not a straight trajectory) to the compressor section (7).




	Allowable Subject Matter
Claim(s) 1-10 are allowed.
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a turbomachine comprising, among other features, 
an inner wall comprising a double wall structure, wherein a plenum is formed within the double wall structure, an opening configured to provide fluid communication of a first flow of fluid between the plenum through the double wall structure; and 
an outer wall extended from the inlet end toward the outlet end, forming a passage within the outer wall, the outer wall configured to receive a second flow of fluid, the second flow fluidly separated from the first flow of fluid; 
wherein a flowpath structure is formed at least in part within the inner wall and configured to receive a third flow of fluid separate from the first flow of fluid, the flowpath structure comprising an exit opening configured to provide fluid communication from the flowpath structure to the flowpath.
Easley (US 4860534 A)  teaches a turbomachine comprising an inner wall being a double wall structure (46A-48A in Fig 1), a plenum formed within the double wall structure (plenum 104B) and an exit opening (54) to provide a first flow of fluid (first flow 106), an outer wall (60, 66) forming a passage (138C) and configured to receive a second flow of fluid (132), but fails to teach the second flow fluidly separated from the first flow because the first flow and the second flow are fluidly connected to the main air channel 64. Easley also fails to teach a flowpath structure is formed at least in part within the inner wall and configured to receive a third flow of fluid separate from the first flow of fluid.
nd flow annotated in Fig 3), but fails to teach the second flow of fluid fluidly separated from the first flow of fluid, because both the first and second flows of fluid open to the combustion chamber 66, the combustion chamber 66 fluidly connects the first flow of fluid and the second flow of fluid.
In the instant application, Fig. 9-10 and Para 0066 show an outer wall 130 having a second flow of fluid 86 such as a lubricant, a fuel, or a hydraulic fluid, which is different and fluidly separated from a flow of air. Additionally, the prior arts made of record do not show a second flow of fluid that is fluidly separated from a first flow of fluid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook (US 3933327 A) teaches an anti-icing plenum having exit openings on surface 38
Shah (US 3981466 A) teaches an anti-icing system having a plurality of flowpaths (70, 40, 54, 56) in fluid communication with one another
Shekleton (US 4949545 A) teaches a double wall structure (combustion liners in Fig 1), having a passage (passage in between the double wall structure) that is fluidly connected to a primary flow path (combustion chamber 38)
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741